DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 26 Aug 2021 for application number 17/446,139. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 Aug 2021 was filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 recites “UI” in lines 2-3, but there is no statement indicating that the abbreviated “UI” is referring to the “user interface” of claim 4.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  claim 14 recites “UI” in line 2, but there is no statement indicating that the abbreviated “UI” is referring to the “user interface” of claim 14.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohanyerenwa et al. [hereinafter as Ohanyerenwa] (US-20170364599-A1) in view of Behles et al. [hereinafter as Behles] (US-20150253850-A1) further in view of Liu et al. [hereinafter as Liu] (US-20160234184-A1).
In reference to claim 1, Ohanyerenwa teaches A method for displaying interactive content, applied to an electronic device, and comprising: 
receiving an operation instruction for a display interface with different preset functions, wherein the preset functions are used to perform feedback on a creator or creation content of the creator [para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.]; 
determining, based on the operation instruction, the preset function corresponding to the operation instruction [para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.]; 
However, Ohanyerenwa does not explicitly teach acquiring interactive content corresponding to the determined preset function, wherein the interactive content is used to show the feedback from the creator for the different preset functions; and displaying the interactive content.
Behles teaches acquiring interactive content corresponding to the determined preset function, wherein the interactive content is used to show the feedback from the creator for the different preset functions; and displaying the interactive content [paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback (which may also be audio – para 0032) is given, e.g. displayed; para 0002 discloses the use of visual and audible feedback].
It would have been obvious to one of ordinary skill in art, having the teachings of Ohanyerenwa and Behles before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ohanyerenwa to include the functionality as taught by Behles in order to obtain an interactive content system in which interactive content is given based on a preset function. 
One of ordinary skill in the art wanted to be motivated to obtain an interactive content system in which interactive content is given based on a preset function to let a user know that a device has accepted input [Behles, para 0002].
However, although Behles teaches the ability to provide various types of feedback [paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback (which may also be audio – para 0032) is given, e.g. displayed; para 0002 discloses the use of visual and audible feedback], as well as providing feedback based on a preset displayed, in a visual sense, mainly reciting tactile and audio feedback.
 Liu teaches that feedback is displayed, in a visual sense [para 0069 discloses various feedback, including tactile and audio, and visual feedback, such as image and video content].
It would have been obvious to one of ordinary skill in art, having the teachings of Ohanyerenwa, Behles, and Liu before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ohanyerenwa and Behles to include the functionality as taught by Liu in order to obtain an interactive content system in which the interactive content feedback given based on a preset function and is visual in nature. 
One of ordinary skill in the art wanted to be motivated to obtain an interactive content system in which the interactive content feedback given based on a preset function and is visual in nature to provide a more efficient and effective social networking platform [Liu, para 0003].

In reference to claim 2, Ohanyerenwa, Behles, and Liu teach the invention of claim 1.
Behles further teaches The method according to claim 1, wherein said acquiring the interactive content corresponding to the determined preset function, comprises: acquiring the interactive content uploaded by the creator from a server or locally, wherein the interactive content is corresponding to the preset function [Fig. 1 discloses a computing device, e.g. local device; paras 0006, 0135, for example, disclose a server to transmit content; paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback is given, e.g. displayed].

In reference to claim 3, Ohanyerenwa, Behles, and Liu teach the invention of claim 2.
Although Ohanyerenwa and Behles teach The method according to claim 2, wherein further comprising: determining an identification corresponding to the preset function; and sending the identification to the server [Ohanyerenwa: paras 0045-0046 disclose a server; para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.; Behles: paras 0006, 0135, for example, disclose a server to transmit content; paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback is given, e.g. displayed], Ohanyerenwa, Behles, and Liu do not explicitly teach that the identification is a number. It would have been obvious to one of ordinary skill in the art to modify the teachings of the prior art to obtain identification as a number, as providing a number for identification purposes and sending the number constitutes basic computing function one of ordinary skill in the art would be capable of providing. One would have been motivated to provide such a modification in order to facilitate better communication between users [Ohanyerenwa, para 0003].

In reference to claim 4, Ohanyerenwa, Behles, and Liu teach the invention of claim 1.
Liu further teaches The method according to claim 1, wherein said displaying the interactive content comprises: displaying the interactive content at a current user interface of the electronic device [para 0069 discloses various feedback, including tactile and audio, and visual feedback, such as image and video content].

In reference to claim 5, Ohanyerenwa, Behles, and Liu teach the invention of claim 1.
Ohanyerenwa further teaches The method according to claim 1, wherein the preset functions comprise any one or combination of the following: following the creator, unfollowing the creator, expressing admiration to the creator, expressing admiration to the creation content of the creator, or commenting the creation content of the creator [para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.; para 0108 discloses commenting on a user’s post].

In reference to claim 6, Ohanyerenwa, Behles, and Liu teach the invention of claim 1.
Behles further teaches The method according to claim 1, wherein the interactive content comprises any one or combination of the following: a short video, a dynamic picture, a static picture or an audio content [paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback (which may also be audio – para 0032) is given, e.g. displayed]. 
Liu further teaches a short video, a dynamic picture, a static picture or an audio content [para 0069 discloses various feedback, including tactile and audio, and visual feedback, such as image and video content].
	
	In reference to claims 11-16, claims 11-16 are rejected for the same reasons as that of claims 1-6, respectively.

Claims 7 and 17 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohanyerenwa in view of Behles further in view of Liu further in view of Byrnes et al. [hereinafter as Byrnes] (US-20130154980-A1).
In reference to claim 7, Ohanyerenwa, Behles, and Liu teach the invention of claim 1.
However, although Ohanyerenwa and Behles teach a profile picture of the creator [Ohanyerenwa: Fig. 10, para 0123 discloses a profile picture; Behles: para 0021 discloses a profile picture], and Behles teaches determining emotion and providing interactive content feedback associated with the emotion [paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback (which may also be audio – para 0032) is given, e.g. displayed; paras 0201-0202, 0207 discloses determining an emotion related to content], Ohanyerenwa, Behles, and Liu do not explicitly teach The method according to claim 4, wherein said displaying the interactive content at the current UI of the electronic device, comprises: displaying the interactive content at a profile picture of the creator in the current UI of the electronic device.
Byrnes teaches The method according to claim 4, wherein said displaying the interactive content at the current UI of the electronic device, comprises: displaying the interactive content at a profile picture of the creator in the current UI of the electronic device [para 0010 discloses depicting an emotional state as a facial expression image].
It would have been obvious to one of ordinary skill in art, having the teachings of Ohanyerenwa, Behles, Liu, and Byrnes before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ohanyerenwa, Behles, and Liu to include the functionality as taught by Byrnes in order to obtain an interactive content system in which the interactive content feedback given is based on a preset function and is provided on a profile picture. 
One of ordinary skill in the art wanted to be motivated to obtain an interactive content system in which the interactive content feedback given is based on a preset function and is provided on a profile picture to visually provide a full breadth of emotional feeling [Byrnes, para 0008].

In reference to claim 17, claim 17 is rejected for the same reasons as that of claim 7.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohanyerenwa in view of Behles.
In reference to claim 8, Ohanyerenwa teaches A method for displaying interactive content, applied to a server, and comprising: 
 the preset functions are used to perform the feedback on the creator or creation content of the creator [para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.].
However, Ohanyerenwa does not explicitly teach receiving an acquiring request for interactive content from an electronic device, wherein the interactive content is used to show feedback from a creator for different preset functions; sending the interactive content corresponding to the preset function to the electronic device.
Behles teaches receiving an acquiring request for interactive content from an electronic device, wherein the interactive content is used to show feedback from a creator for different preset functions; sending the interactive content corresponding to the preset function to the electronic device [paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback (which may also be audio – para 0032) is given, e.g. displayed].
It would have been obvious to one of ordinary skill in art, having the teachings of Ohanyerenwa and Behles before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ohanyerenwa to include the functionality as taught by Behles in order to obtain an interactive content system in which interactive content is given based on a preset function. 
One of ordinary skill in the art wanted to be motivated to obtain an interactive content system in which interactive content is given based on a preset function to let a user know that a device has accepted input [Behles, para 0002].

In reference to claim 10, Ohanyerenwa and Behles teach the invention of claim 8 above.
Although Ohanyerenwa and Behles teach The method according to claim 8, wherein said acquiring request for the interactive content carries an identification, the identification is used to distinguish the different preset functions, and the method further comprises: searching the interactive content corresponding to the identification [Ohanyerenwa: paras 0045-0046 disclose a server; para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.; Behles: paras 0006, 0135, for example, disclose a server to transmit content; paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback is given, e.g. displayed], Ohanyerenwa and Behles do not explicitly teach that the identification is a number. It would have been obvious to one of ordinary skill in the art to modify the teachings of the prior art to obtain identification as a number, as providing a number for identification purposes and sending the number constitutes basic computing function one of ordinary skill in the art would be capable of providing. One would have been motivated to provide such a modification in order to facilitate better communication between users [Ohanyerenwa, para 0003].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohanyerenwa in view of Behles further in view of Liu.
In reference to claim 9, Ohanyerenwa and Behles teach the invention of claim 8.
Ohanyerenwa further teaches The method according to claim 8, wherein the preset functions comprise any one or combination of the following: following the creator, unfollowing the creator, expressing admiration to the creator, expressing admiration to the creation content of the creator, or commenting the creation content of the creator [para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.; para 0108 discloses commenting on a user’s post].
Behles further teaches the interactive content comprises any one or combination of the following: a short video, a dynamic picture, a static picture or an audio content [paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback (which may also be audio – para 0032) is given, e.g. displayed].
paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback (which may also be audio – para 0032) is given, e.g. displayed; para 0002 discloses the use of visual and audible feedback], as well as providing feedback based on a preset function, Behles does not explicitly describe that the feedback based on the preset function is displayed, in a visual sense, mainly reciting tactile and audio feedback. As such, Ohanyerenwa and Behles do not explicitly teach a short video, a dynamic picture, a static picture.
Liu further teaches a short video, a dynamic picture, a static picture or an audio content [para 0069 discloses various feedback, including tactile and audio, and visual feedback, such as image and video content].
It would have been obvious to one of ordinary skill in art, having the teachings of Ohanyerenwa, Behles, and Liu before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ohanyerenwa and Behles to include the functionality as taught by Liu in order to obtain an interactive content system in which the interactive content feedback given based on a preset function and is visual in nature. 
One of ordinary skill in the art wanted to be motivated to obtain an interactive content system in which the interactive content feedback given based on a preset function and is visual in nature to provide a more efficient and effective social networking platform [Liu, para 0003].

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references .
	Marguello (US-20200286161-A1) discloses the ability to follow, unfollow, and/or like content [paras 0108, 0113].
	LaForge et al. (US-20150277686-A1) discloses following and unfollowing users [para 0194].
	Venti et al. (US-10474422-B1) discloses a profile picture and following and unfollowing users [Fig. 30].
	Dunn et al. (US-20120102114-A1) discloses following and unfollowing users as a trigger [para 0388].
	Winters et al. (US-10659299-B1) discloses unfollowing a user as a trigger [col. 19, line 31].
	Wood (US-20210208744-A1) discloses the ability to follow, unfollow, like, love, and/or dislike content [paras 0025, 0029].
	WATANABE et al. (US-20200026783-A1) discloses the ability to follow, unfollow, and/or like content [paras 0151, 0170].
	Jain (US-20180091848-A1) discloses image, video, audio, and haptic types of feedback [para 0015].
	LIM (US-20170262058-A1) discloses image, video, audio, and haptic types of feedback [para 0003].
	Franck (US-20170123824-A1) discloses image, video, audio, and haptic types of feedback [para 0007].
	Barton et al. (US-11068141-B1) discloses displaying an emotion from an image [col. 2, line 33].
	Bulman et al. (US-7859551-B2) discloses displaying an emotion from an image [col. 8, line 1].

Conclusion
M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173